Citation Nr: 0636279	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  00-22 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to September 
1992.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
that new and material evidence had not been received to 
reopen claims of entitlement to service connection for 
hypertension, and bilateral ankle and knee disabilities.

These matters were previously before the Board in March 2003.  
At that time, the Board determined that new and material 
evidence had been received to reopen the claims for the 
disabilities at issue.  In May 2003, the Board undertook 
additional development of the evidence pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2006).  However, this regulation was 
invalidated by the United States Court of Apeals for the 
Federal Circuit.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, 
the Board remanded the issues to the RO in October 2003 in 
compliance with due process requirements.  This matter was 
again remanded in December 2004 for further development.

The issues of entitlement to service connection for bilateral 
ankle and knee disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran's hypertension was not manifested during active 
service or within one year of discharge from service, nor is 
current hypertension otherwise related to such service.



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's appeal stems from an 
April 2000 rating decision, issued prior to enactment of the 
VCAA.  Pursuant to a December 2004 Remand, a VCAA letter was 
issued to the veteran in February 2005.  The VCAA letter 
notified the veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This specific 
issue was remanded in October 2003 and December 2004 for 
further development and to ensure compliance with the VCAA 
assistance provisions.  The contents of February 2005 notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notice.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
         
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for 
hypertension, but there has been no notice of the types of 
evidence necessary to establish a disability rating or an 
effective date.  Despite the inadequate notice provided, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The Board notes that 
the RO did furnish the veteran a letter in February 2005 in 
which it advised him of the evidence necessary to support his 
service connection claim.  Since the Board concludes below 
that the preponderance of the evidence is against entitlement 
to service connection for hypertension, any questions as to 
the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA and 
private treatment records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

The veteran has been afforded a VA examination.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report 
obtained is thorough and contains sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Thus, the Board finds that a further examination 
is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Service connection:  hypertension

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303.  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

An examination performed for induction purposes in July 1977 
reflects that the veteran's blood pressure reading was 
132/80.  A June 1990 service medical record reflects a blood 
pressure reading of 110/80, and a finding of high blood 
pressure and high stress level.  Service medical records do 
not reflect a diagnosis of hypertension.  A June 1987 Report 
of Medical Examination reflects a blood pressure reading of 
124/82.  An examination performed for separation purposes in 
May 1992 reflects a blood pressure reading of 120/84.  On a 
Report of Medical History, the veteran checked the "No" box 
for high or low blood pressure.  

A June 1995 private medical record reflects a blood pressure 
reading of 150/94, and a diagnosis of benign essential 
hypertension.  

The veteran underwent a VA examination in June 2003.  He 
reported having hypertension diagnosed in service, but was 
not treated with any medication until approximately three 
months after discharge.  Upon examination, the examiner 
diagnosed hypertension, poorly controlled with current 
medications.  On a detailed review of the claims folder, the 
examiner noted sporadic elevation of his blood pressure 
during service on several occasions but this was associated 
with acute illnesses.  Repeat blood pressure shortly after 
initial evaluations would show a return to normal blood 
pressure.  The examiner noted that at the time of entry into 
service, his blood pressure was normal, and upon separation 
from service, his blood pressure was normal.  The examiner 
acknowledged the veteran's report of treatment for blood 
pressure shortly after separation from service, but the 
examiner noted that no records on file documented such 
treatment.

In February 2005 correspondence, the RO specifically 
referenced the veteran's contention of receiving treatment 
for hypertension shortly after leaving service, and requested 
the name of the treating provider, and dates of treatment.  
The veteran did not submit any further information per such 
request.  

Based upon a review of the entire evidence of record, there 
is no medical evidence to support that his current 
hypertension is due to his active service.  Moreover, 
although hypertension is among the chronic diseases subject 
to presumptive service connection under the provisions of § 
3.307(a), there is no medical evidence of record to show that 
the veteran's hypertension was manifested to a compensable 
degree within the one-year presumptive post-service period.  

A physical examination performed upon his separation from 
active service in May 1992 does not evidence high blood 
pressure or a diagnosis of hypertension.  Upon review of the 
post-service medical records, the first diagnosis of 
hypertension was in June 1995.  Accordingly, a diagnosis of 
hypertension was not rendered within the one year presumptive 
window.  The evidence of record does not contain any 
references to treatment for hypertension prior to June 1995.

Moreover, the veteran underwent a VA examination in June 
2003, and while the incidents of high blood pressure in 
service were noted, the examiner attributed those high 
readings to acute illnesses and expressly noted that the 
readings shortly thereafter returned to normal.  The examiner 
acknowledged that blood pressure readings were normal upon 
entry and separation from service.  

Thus, there is no medical evidence to support an etiological 
relationship of his current diagnosed hypertension to his 
period of active service.

In summary, there is no probative evidence of hypertension 
during his active service.  An initial diagnosis was not 
rendered until over two years after separation from service.  
Thus, service connection for hypertension is not warranted.  
This is a case where the preponderance of the evidence is 
against the claim and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); see also Gilbert, 
supra.


ORDER

Entitlement to service connection for hypertension is not 
warranted.  To this extent, the appeal is denied.


REMAND

In December 2004, the issues of entitlement to service 
connection for bilateral knee and ankle disabilities were 
remanded, as it was not clear whether the AOJ had reviewed 
all of the evidence associated with the claims folder 
pursuant to the May 2003 Development Memorandum, and 
subsequent October 2003 Remand.  It was noted that the 
veteran underwent a general VA examination on June 16, 2003, 
and underwent a VA joints examination on June 9, 2003.  
Although the February 2004 supplemental statement of the case 
referenced the June 16, 2003 VA examination, there was no 
indication that the June 9, 2003 VA examination was 
considered.  The RO was instructed to prepare an additional 
supplemental statement of the case in consideration of both 
June 2003 reports of VA examination, and any additional 
evidence generated per the Remand.  Upon review of the 
October 2005 supplemental statement of the case, the RO does 
not reference either June 2003 VA examination as "evidence" 
nor does the RO refer to either June 2003 VA examination in 
the analysis portion of the supplemental statement of the 
case.  In light of such deficiency, the Board finds that 
another remand is necessary.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Moreover, upon review of the findings in the June 2003 VA 
examinations, the Board finds that the veteran should be 
afforded a new VA examination to assess the nature and 
etiology of his claimed bilateral knee and ankle 
disabilities.  Specifically, the June 9, 2003 VA examiner 
diagnosed joint pain, episodic, consistent with a systemic 
negative spondylarthropathy or other inflammatory type 
condition, but otherwise no clinical evidence of abnormality 
of the ankles or knees.  However, the June 16, 2003 VA 
examiner diagnosed degenerative joint disease with recurrent 
symptoms.  In light of the conflicting findings, and lack of 
etiology opinions, the Board finds that another VA 
examination is necessary.  See 38 C.F.R. § 3.159.  

In light of this matter being remanded for additional 
development, the RO is instructed to provide proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also include an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current bilateral 
ankle and knee disabilities.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner.  Any medically indicated 
special tests (such as x-rays if deemed 
medically advisable) should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should opine as to the 
following:

a)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) any current left knee 
disability is causally related to service 
or any incident therein;  

b)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) any current right knee 
disability is causally related to service 
or any incident therein;  

c)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) any current left ankle 
disability is causally related to service 
or any incident therein;  

d)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) any current right ankle 
disability is causally related to service 
or any incident therein;  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

3.  After completion of the above, the RO 
should review the expanded record (to 
include the June 2003 VA examinations of 
record), and readjudicate the issues of 
entitlement to service connection for 
bilateral knee and ankle disabilities.  
If the claims remain denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


